 Case: 4:18-cr-00829-CDP Doc. #: 86 Filed: 07/03/19 Page: 1 of 5 PageID #: 170
                                                                                              FILED
                                                                                           'JUL - 3·2019
                                                                                         U.S. DISTRICT COURT
                                UNITED STATES DISTRICT COURT                           EASTERN DISTRICT OF MO
                                                                                               ST.LOUIS
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DNISION

uNITED STATES OF AMERICA,                          )
                                                   )
                         Plaintiff,                )
                                                   )
                 v.                                )     No.        Sl-4:18-CR-829 CDP (NCC)
                                                   )
·ANTHONY MORGAN,                                   )         Counts 1, 2, 3, 4, 5
      a/k/a "Big Ant,"                             )
 LARRY DOWNS,                                      )     Count 1
      a/k/a "Grandpa,"                             )
 FREDRICK WILLIS,                                  )     Count 1
      a/k/a ''.Fresh,"                         .   )
                                                   r
                         Defendants .              )

                                  .SUPERSEDING INDICTMENT

                                                   Count I
          The Grand Jury charges that:

          Beginning at a time unknown to the Grand Jury, but including between October 1, 2017

through April 25, 2018, with the exact dates known and unknown to this Grand Jury, in St. Louis

County, State of Missouri and elsewhere within the Eastern District ofMissouri, the defendants,

                                        ANTHONY MORGAN,
                                          LARRY DOWNS,
                                         FREDRICK WILLIS,

did knowingly and intentionally conspire, combine, confederate and agree with each other and

other persons both knoWn. and unknown to this Grand Jury, to commit offenses against the United

Stat~s,   to _wit: to knowingly and ·intentionally _distribute and possess with intent to distribute a

controlled substance, heroin, a Schedule I controlled substance, in violation of Title 21, United

States Code, Section 841(a)(l).
     Case: 4:18-cr-00829-CDP Doc. #: 86 Filed: 07/03/19 Page: 2 of 5 PageID #: 171




          All in violation of Title 21, United States Code, Section 846; and

                            Quantity of Heroin Involved in the Conspiracy

          1.     With respect to ANTHONY MORGAN, the amount involved in the conspiracy

 attributable to him as a result of his own conduct, and the conduct of other conspirators reasonably
 '

 foreseeable to him is 1 kilogram of heroin or more,       there~y   making the_ offense punishable under

 Title 21, United States Code, Section 841 (b)(1 )(A); and

          2.     With respect to LARRY DOWNS, the amount involved in the conspiracy

 attributable to him as a result of his own conduct, a.Iid the conduct of other conspirators reasonably

foreseeable to him is 1 kilograms of heroin or more, thereby making the offense punishable under

_,Title 21, United States Code, Section 841(b)(,l)(A); and

          3.     With respect to FREDRICK WILLIS, the amount involved in the conspiracy

attributable to him as a result of his own conduct,· and the conduct of other conspirators reasonably
                                                       \


foreseeable to him is 1 kilograms of heroin or more, thereby making the offense punishable under

Title 21, United States Code, Section 841(b)(l)(A); and

                                                 Count II

          The Grand Jury further charges that:

          On or about May 7, 2018, in St. Louis County, State of Missouri, within the Eastern District

of Missouri, -the defendant,

                                       ANTHONY MORGAN

did knowingly and intentionally distribute heroin, a schedule II controlled substance.

          In violation of Title 21, United States Code, Section 841(a)(l), and punishable under

Title 21, United States Code, Section 841(b)(l)(C).
 Case: 4:18-cr-00829-CDP Doc. #: 86 Filed: 07/03/19 Page: 3 of 5 PageID #: 172




                                               Count III

        The Grand Jury further charges that:

        On or about May 17, 2018, in St. Louis City, State of Missouri, within the Eastern District

of Missouri, the defendant,

                                       ANTHONY MORGAN

did knowingly' and intentionally distribute more than 100 grams of heroin, a schedule II

controlled substance.

       In violation of Title 21, United States.Code, Section 841(a)(l), and punishable under

Title 21, United States Code, Section 84l(b)(l)(B).

                                              Count IV

       The Grand Jury further charges that:

       On or ~bout June 6, 2018, in St. Louis City, State of Missouri, within the Eastern District

of Missouri, the defendant,

                                       ANTHONY MORGAN

did knowingly and intentionally distribute heroin, a schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(l), and punishable under .

Title 21, United States Code, Section 841(b)(l)(C).

                                               CountV

       The Grand Jury further charges that:

       On or about June 26, 2018, in St. Louis County, State of Missouri, within the "Eastern

District of Missouri, the defendant,

                                       ANTHONY MORGAN
  Case: 4:18-cr-00829-CDP Doc. #: 86 Filed: 07/03/19 Page: 4 of 5 PageID #: 173




did knowingly and intentionally distribute more than 100 grams of heroin, a schedule II

controlled substance.

           In violation of Title 21, United States Code, Section 841(a)(l), and punishable under

Title 21, United States Code, Section 841(b)(l)(B).

                                      FORFEITURE ALLEGATION

      The Grand Jury further fmds by probable cause that:

      1.      Pursuant to Title 21, United States Code, Section 853(a), upon conviction of an offense

in violation of Title 21, United States Code, Sections 841(a)(l) and 846 as set forth in Counts I, II,

III, IV, and/or V of this indictment, the defendants, ANTHONY MORGAN, LARRY DOWNS,

FREDRICK WILLIS, shall forfeit to the United States of America· any property, constituting, or

derived from, any proceeds the defendants obtained, directly or indirectly, as a result of such

violation/s and any property used, or intended to be used? in any manner or part to commit or to

facilitate the commission of such violations.

      2.      Subject to forfeiture upon a conviction of Counts I, II, III, IV, and/or Vis a sum of

money equal to the total property constituting, or derived from, any proceeds obtained directly or

indirectly as a result of such violations.

      3.      The specific property subject to forfeiture includes, but is noflimited to, the following:

              a.        Ten thousand, six-hundred and ninety-one dollars ($10,691.00) in United States

Currency loeated and seized by law enforcement from ANTHONY MORGAN's residence, 2
                                          ;

Monarch Trace Court, #202, Chesterfield, Missouri on or about July 12, 2018.

      4.      If any of the property described above, as· a result of any act or omission of the

defendant:

                   a.        cannot be located upon the exercise of due diligence;
 Case: 4:18-cr-00829-CDP Doc. #: 86 Filed: 07/03/19 Page: 5 of 5 PageID #: 174




               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the court;
                         I
               d.      has been substantially diminished in value; or

               e.      has been commingled with other property which cannot be divided without

                       difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to 21

U.S.C. § 853(p).

                                                      A TRUE BILL.



                                                    · FOREPERSON

JEFFREYB. JENSEN
United States Attorney



JOHN R. MANTOVANI #50867MO
Assistant Uriited States Attorney
